NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7, 14, and 20 are objected to because of informalities.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:  The claims recite “as first bus standard” and “a second bus standard.” The claims should recite “the first bus standard” and “the second bus standard” based on claims 1, 8, and 15, from which they depend. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2019/0306005) and Kanda (US 2015/0149680).
Regarding claim 1, Desai et al. disclose: 
A method comprising: 
switching, by a mode switch controller (FIG. 3 Address Translator 352; [0046] FIG. 13 illustrates the normal or “unshared” memory access mode of operation of the address translator 352 when providing normal memory access to the high-bandwidth master without performing physical address translation. As illustrated in FIG. 13, at block 1302, the address translator 352 determines that the PBHA designates connectivity to all eight DDR channels (reference numeral 1304). FIG. 14 illustrates the shared memory access mode of operation of the address translator 352 when providing shared memory access. As illustrated in FIG. 14, at block 1402 the address translator 352 determines that the PBHA designates connectivity to only DDR CH0 and CH1) of a memory interface controller (FIG. 3 Memory NOC 302) of a computing system (FIG. 3 system 300), the memory interface controller to a first mode among at least a narrow- band mode and a wide-band mode ([0033] FIG. 3 illustrates another embodiment of a system 300 in which the interconnect for providing the selective channel connectivity is implemented via a memory network on chip (MNoC) 302; [0031] the system 100 provides bandwidth-based selective memory channel connectivity based on whether the SoC processing device is designated as “high performance” or “low performance”. Referring to column 206 of table 200 (FIG. 2), high performance masters may be electrically coupled to each of the DDR channels (e.g., 8 channels) while low performance masters may be electrically coupled to only a portion of the DDR channels (e.g., 2 channels); the interconnect controls the bandwidth-based selective memory channel connectivity (i.e. switching)); and 
disabling, by the memory interface controller, one among either: 
a plurality of narrow-band memory interfaces (FIG. 3 NIU (network interface unit) 326; [0033] SoC processing device 322 interfaces with an initiating NIU 326; [0001] a system on chip (SoC) comprising a plurality of processing devices embedded on a single substrate. The SoC processing devices may be referred to as masters or memory clients that read data from and store data in a system memory electrically coupled to the SoC (e.g., double data rate (DDR) dynamic random-access memory (DRAM)); [0027] Each memory client is electrically connected to each of the DDR memory channels, via an interconnect or a memory network on chip (MNoC)); FIG. 3 displays one low bandwidth master, however one of ordinary skill in the art before the effective filing date of the claimed invention would understand that a SoC comprising a plurality of low bandwidth masters would also include a plurality of low bandwidth memory interfaces) of the memory interface controller (FIG. 3 Memory NOC 302) according to a first bus ([0034] To reduce the structural and operational complexity of MNoC 302 (e.g., internal wires, logic, etc.), initiating NIU 326 associated with the low-bandwidth SoC processing device 322 is electrically coupled to only a portion of the destination NIUs. For example, as schematically illustrated by reference numeral 346, initiating NIU 326 may be electrically coupled to only two of the eight destination NIUs (i.e., NIU 340 and NIU 342); [0043]; [0029] Each DDR channel comprises a connection or bus between DDR memory 104 and a corresponding memory controller on SoC 102)…, or 
a wide-band memory interface (FIG. 3 NIU (network interface unit) 324; [0033] SoC processing device 320 interfaces with an initiating NIU 324) of the memory interface controller (FIG. 3 Memory NOC 302) according to a second bus ([0034] initiating NIU 324 associated with the high-bandwidth SoC processing device 320 is coupled to each of the destination NIUs 328-342. Reference numeral 344 schematically illustrates that the high-bandwidth SoC processing device 320 is electrically coupled to each of the eight DDR channels (CH0-CH7) via MNoC 302; [0029] Each DDR channel comprises a connection or bus between DDR memory 104 and a corresponding memory controller on SoC 102)…
Desai et al. do not appear to explicitly teach a first bus “standard” and a second bus “standard.” However, Kanda discloses:
a first bus standard, or…a second bus standard ([0035] A bus includes, for example, a so-called "internal bus" and a so-called "expansion bus". In this regard, the bus includes, for example, a Peripheral Component Interconnect (PCI) bus, and a PCI Express (PCIe) bus. The bus includes, for example, an Advanced eXtensible Interface (AXI) bus, an Industry Standard Architecture (ISA) bus, and an Accelerated Graphics Port (AGP) bus; [0037] the PCIe bus is described as an example of the first bus; [0038] he AXI bus is described as an example of the second bus33).
Desai et al. and Kanda are analogous art because Desai et al. teach management of bandwidth-based memory connectivity and Kanda teach bus circuits for connecting devices together.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Desai et al. and Kanda before him/her, to modify the teachings of Desai et al. with the teachings of Kanda because implementing different bus standards enables the use of different protocols.
Regarding claim 2, Desai et al. further disclose: 
The method of claim 1, further comprising: 
virtualizing, by the memory interface controller, a plurality of system memory units of the computing system ([0028] As illustrated in FIG. 1, the SoC 102 comprises a plurality of processing devices 114, 116, and 118 (referred to as “memory clients” or “masters”) that access an off-chip system memory via a memory interconnect 128) as a virtual wide-band memory unit according to the second bus standard (as taught by the combination of Desai and Yearsley in claim 1) in the event that the plurality of narrow-band memory interfaces of the memory interface controller is disabled ([0025] The term “virtual memory” refers to the abstraction of the actual physical memory from the application or image that is referencing the memory. A translation or mapping may be used to convert a virtual memory address to a physical memory address; FIG. 3 High_BW_Master_1 320 virtualized; [0034]; [0035] MMU 348 and 350 are configured to translate virtual memory addresses used by the respective SoC processing devices into physical memory addresses used by the system memory (e.g., DDR memory 104) with reference to page tables that are stored in the system memory); and 
virtualizing, by the memory interface controller, a system memory unit of the computing system as a virtual narrow-band memory unit (FIG. 3 Low_BW_Master_1 322 virtualized) according to the first bus standard (as taught by the combination of Desai and Yearsley in claim 1) in the event that the wide-band memory interface of the memory interface controller is disabled ([0025]; [0034]; [0035]).
Regarding claim 3, Desai et al. further disclose: 
The method of claim 1, further comprising: 
transferring, by the memory interface controller, data between the virtual wide-band memory unit and a wide-bandwidth memory user of the computing system (FIG. 1/3) according to the second bus standard (as taught by the combination of Desai and Yearsley in claim 1) in the event that the plurality of narrow-band memory interfaces of the memory interface controller is disabled ([0034]); and 
transferring, by the memory interface controller, data between the virtual narrow- band memory units and a plurality of memory users of the computing system (FIG. 1/3) according to the first bus standard (as taught by the combination of Desai and Yearsley in claim 1) in the event that the wide-band memory interface of the memory interface controller is disabled ([0034]).
Regarding claim 4, Desai et al. further disclose: 
The method of claim 1, wherein the memory interface controller transfers data between the virtual narrow-band memory units and a plurality of memory users over a memory interconnect architected in accordance with a multi-master, multi-slave first bus standard (FIG. 3 Low_BW MASTER_1 118 transfers data to DDR Memory 104 via Memory Controllers MC2 (i.e. slaves and DDR buses 106…112).
Regarding claim 6, Desai et al. further disclose: 
The method of claim 1, further comprising switching, by the mode switch controller, the memory interface controller to a second mode among at least a narrow-band mode and a wide-band mode ([0031]; [0046]).
Regarding claim 7, Desai et al. further disclose: 
The method of claim 6, further comprising disabling, by the memory interface controller, the other among the plurality of narrow-band memory interfaces of the memory interface controller according to a first bus ([0031]; [0034]; [0043])…, or the wide-band memory interface of the memory interface controller according to a second bus ([0031]; [0034])….
Desai et al. do not appear to explicitly teach a first bus “standard” and a second bus “standard.” However, Kanda further discloses:
a first bus standard, or…a second bus standard ([0035] A bus includes, for example, a so-called "internal bus" and a so-called "expansion bus". In this regard, the bus includes, for example, a Peripheral Component Interconnect (PCI) bus, and a PCI Express (PCIe) bus. The bus includes, for example, an Advanced eXtensible Interface (AXI) bus, an Industry Standard Architecture (ISA) bus, and an Accelerated Graphics Port (AGP) bus; [0037] the PCIe bus is described as an example of the first bus; [0038] he AXI bus is described as an example of the second bus33).
Claim 8 recites an integrated circuit with claim limitations substantially similar to those of independent claim 1. Therefore, claim 8 is rejected in the same manner as claim 1.
Dependent claims 9-11 and 13-14 recite claim limitations substantially similar to those of claims 2-5 and 6-7. Therefore, claims 9-11 and 13-14 are rejected in the same manner as claims 2-5 and 6-7.
Claim 15 recites a “computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations  comprising” claim limitations substantially similar to those of independent claim 1. Desai et al. disclose computer program embodied in a non-transitory computer readable medium and executed by a processor (claim 25). Therefore, claim 8 is rejected in the same manner as claim 1.
Dependent claims 16-20 recite claim limitations substantially similar to those of claims 2-5 and 6-7. Therefore, claims 16-20 are rejected in the same manner as claims 2-5 and 6-7.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. and Kanda as applied to claim 1 above, and further in view of Yearsley et al. (US 8,074,033).
Regarding claim 5, Desai et al. further disclose: 
The method of claim 1, further comprising writing one or more arbitration rules and/or configuration values…wherein the mode switch controller switches the memory interface controller to a first mode based on at least an arbitration rule written to the configuration register (FIG. 2; [0030] As illustrated in FIG. 2, the SoC processing devices may be categorized according to their respective memory performance requirements or specifications (e.g., memory bandwidth, memory footprint, etc.) as being “high performance masters” or “low performance masters”. For example, referring to column 202 in table 200, processing devices such as a central processing unit (CPU), a graphics processing unit (GPU), and a Peripheral Component Interconnect Express (PCIe) controller may be designated with a “high performance” classification (column 204), whereas relatively low performance devices, such as, digital signal processors (DSP_1 and DSP_2) may be designated with a “low performance” classification).
Desai et al. and Kanda do not appear to explicitly teach “to a configuration register of the memory interface controller.” However, Yearsley disclose:
to a configuration register of the memory interface controller (Col 3, line 44:  Processor 52 can configure each of the memory controllers 55 and 56 under software/firmware control by writing configuration information across bus 54 into configuration registers (not shown) in the memory controllers. Each of the memory controllers may, for example, be configured to provide appropriate interface and control signals for maintaining and accessing external devices such as Synchronous Dynamic Random Access Memory (SDRAM) memory devices, Static Random Access Memory (SRAM) memory devices, NAND FLASH memory devices, NOR FLASH memory devices, and peripheral devices)
Desai et al., Kanda, and Yearsley are analogous art because Desai et al. teach management of bandwidth-based memory connectivity; Kanda teach bus circuits for connecting devices together; and Yearsley memory controllers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Desai et al., Kanda, and Yearsley before him/her, to modify the combined teachings of Desai et al. and Kanda with the teachings of Yearsley because writing configuration information into configuration registers enables the memory controllers to be configured to provide appropriate interface and control signals for maintaining and accessing external devices.
Claim 12 recites claim limitations substantially similar to those of claim 5. Therefore, claim 12 is rejected in the same manner as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bains (US 2014/0181333) discloses variable-width command/address bus
Zhu et al. (US 9,564,186) discloses an integrated circuit that with two memory operation modes.
Basu (US 2020/0393984) discloses memory channel architecture.
Lin et al. (US 2012/0144077) discloses memory transmission channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137